— Appeal by the defendant, as limited by his brief, from an amended sentence of the County Court, Orange County (DeRosa, J.), rendered October 29, 2002, revoking a sentence of probation imposed by the same court upon a finding that he violated a condition thereof, upon his admission, and imposing an indeterminate term of imprisonment of 2 to 6 years upon his previous conviction of criminal possession of a controlled substance in the fourth degree.
Ordered that the amended sentence is affirmed.
The defendant’s amended sentence was part of a negotiated plea agreement. Thus, he has no basis to complain that the amended sentence was excessive (see People v Domin, 13 AD3d 391 [2004]; People v Fanelli, 8 AD3d 296 [2004]; People v Kazepis, 101 AD2d 816, 817 [1984]). His remaining contention *526is without merit (see United States v Booker, 543 US —, 125 S Ct 738 [2005]). H. Miller, J.P., Adams, Goldstein and Spolzino, JJ., concur.